Citation Nr: 1506927	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
      
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the RO issued a rating decision granting service connection for left ankle disability and service connection for low back disability which had previously been remanded by the Board in January 2014.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  Id.  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for hearing loss due to acoustic trauma he experienced during active service.  Specifically, the Veteran has asserted that his hearing loss was due to military noise exposure while working as a radio operator.  He stated that he was not able to wear hearing protection due to his military occupational specialty (MOS) as radio operator.  He has noted that he has worn hearing protection in loud noise environments since separation.  He also seeks service connection for tinnitus and asserts that the disability is due to the high pitched static and noises experienced while performing his duties as a radio operator.  

Initially, a review of the Veteran's service treatment records from the Veteran's electronic claims file reveals that the scanned copies are highly illegible. 

Service treatment records appear to show an entrance audiological clinical examination dated in November 1978 with pure tone thresholds in the Veteran's right ear of 5, 10, 15 and 65 decibels, at 1000, 2000, 3000 and 4000 Hertz respectively (the 500 Hertz range was illegible).  Pure tone thresholds in the Veteran's left ear appear to be 15, 15, 15 and 45 decibels, at 500, 2000, 3000 and 4000 Hertz respectively (the 1000 Hertz range was illegible).  The same examination report does not list hearing loss a defect and the clinical evaluation appears to show his ears as normal.  A May 1979 Consultation note shows that the Veteran had bilateral hearing loss at the 4000 to 6000 Hertz range.  An impression of severe hearing loss was noted.  The Veteran's December 1982 separation exam revealed pure tone thresholds in the Veteran's right ear of 20, 10, 15, 10 and 65 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone thresholds in the Veteran's left ear were 15, 10, 15, 25 and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  

A private audiological examination dated in August 2009 shows that the Veteran's pure tone thresholds in the Veteran's right ear of 10, 25, 35, 70 and 85 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone thresholds in the Veteran's left ear were 35, 55, 65, 75 and 90 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  It was noted that the Veteran had mild to severe sensorineural hearing loss. 

The Veteran was afforded a VA examination in March 2014.  The Veteran reported recurrent tinnitus which began during his active service.  

The examiner determined that the Veteran had sensorineural hearing loss.  The examiner stated that the Veteran had hearing loss prior to service.  The examiner stated that the Veteran entered military service with high frequency sensorineural hearing loss and that when his entrance examination was compared to his separation examination, there was not a significant decrease beyond normal progression and test retest variability.  The examiner noted that there was no permanent decrease in auditory thresholds in service.  

The examiner also opined that there was no evidence of acoustic trauma and the Veteran's hearing did not get worse during service.  She stated that the Veteran had numerous audiological evaluations and did not report tinnitus although he reported other medical conditions.  The examiner stated that considering the evidence, she could not be 50 percent or more certain that the Veteran's tinnitus resulted from military noise exposure.  

Regarding the claim for service connection for hearing loss, the Board finds that service connection is warranted.  A current hearing loss disability has been established based on the March 2014 VA examination report.  See 38 C.F.R. § 3.385.  The Board finds the Veteran experienced acoustic trauma as this is consistent with his MOS.  The only question remaining then is whether the evidence establishes a causal connection between the current disability and in-service noise exposure.

The Board finds the VA examiner's opinion to have no probative value.  Notably, the examiner stated that the Veteran had hearing loss that pre-existed service, however, as noted above, the entrance examination report, although containing an audiogram which appears to show hearing loss, also shows that the ears were clinically evaluated as normal and no hearing loss disability was noted under defects.  Because the entrance examination is equivocal at best with respect to whether the Veteran has a hearing loss disability noted upon entry into service, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that hearing loss was not noted upon entry into service and the presumption of soundness attached.  Accordingly, the VA examiner's opinion is based on the factually incorrect premise that the Veteran had hearing loss upon entry into service.  As such, the opinion has no probative value.  

Based on the evidence above, the Board finds that the VA opinion is not determinative on the question of causal nexus between the current hearing loss and service.  

Aside from the medical opinion, the only remaining evidence of a nexus is the Veteran's credible report of hearing loss in service with recurrent symptoms thereafter.  The Board finds that the required nexus has been established for the current hearing loss disability.  Thus, reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).  

Regarding the claim for service connection for tinnitus, the Board acknowledges that the service treatment records are silent for complaints or treatment for tinnitus.  The Board also acknowledges that the March 2014 VA examiner indicated that there was no evidence of acoustic trauma during service and that the Veteran's hearing did not get worse during service.  The examiner, therefore, opined that she could not be 50 percent or more certain that the Veteran's tinnitus resulted from military noise exposure.  However, as noted above, the Board has determined that the Veteran did experience acoustic trauma in service.  Moreover, tinnitus is a condition where lay observation can be competent as to the presence of the disability.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has stated that his claimed tinnitus began in service and has been continuous since then.  The Veteran's report of the onset of his tinnitus during service is deemed credible, as his report is consistent with his duties in service as a radio operator.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.
      
Entitlement to service connection for tinnitus is granted. 



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


